NATIONAL REGISTERED AGENTS, INC.

SERVICE OF PROCESS SUMMARY TRANSMITTAL FORM

To: Anna Gaskill
Expedia Incorporated SOP T. ittal# 538299513
1111 EXPEDIA GROUP WAY W. mans
SEATTLE, WA 98119
314-863-5545 - Telephone
Entity Served: HOTELS.COM, L.P. (Domestic State: TEXAS) (Served as HOTELS.COM, LP and HOTWIRE MISSOURI, Inc.,

DFTS. Name discrepancy noted.)

Enclosed herewith are legal documents received on behalf of the above captioned entity by National Registered Agents, Inc. or its Affiliate

in the State of MISSOURI on this 25 day of September, 2020. The following is a summary of the document(s) received:
1. Title of Action: JAYME FILLOON, PLTF. vs. HOTELS.COM, LP and HOTWIRE MISSOURI, Inc., DFTS.
2. Document(s) Served: Other: -

3. Court of Jurisdiction/Case Number: None Specified
Case # 2031CC01129

4. Amount Claimed, if any: N/A

5, Method of Service:

_X_ Personally served by: _X_ Process Server ____ Law Enforcement ____ Deputy Sheriff ___U.S Marshall
___ Delivered Via: ____ Certified Mail ____ Regular Mail ____ Facsimile
____ Other (Explain):
6. Date and Time of Receipt: 09/25/2020 08:51:00 AM CST
7. Appearance/Answer Date: None Specified
8. Received From: None Specified 9. Carrier Airbill # 1ZY041160194445152
10. Call Made to: Not required
11. Special Comments:

SOP Papers with Transmittal, via UPS Next Day Air

Image SOP

Email Notification, Anna Gaskill AGASKILL@EXPEDIA.COM
Email Notification, Dan Zariski DZARISKI@EXPEDIA.COM

Email Notification, Darcy Shearer DSHEARER@EXPEDIA.COM
Email Notification, Michelle Velasquez mvelasquez@hotels.com

Email Notification, Sibel Abreu sabreu@expedia.com

Email Notification, Carolynn Howsley CHOWSLEY@EXPEDIA.COM
Email Notification, Katie Sluss ksluss@expedia.com

Email Notification, Charles Ha chaha@expediagroup.com

The information contained in this Summary Transmittal Form is provided by National Registered Agents, Inc. for informational purposes only and should not

be considered a legal opinion. It is the responsibility of the parties receiving this form to review the legal documents forwarded and to take appropriate action.

ORIGINAL

EXHIBIT

1
Case 6:20-cv-03339-RK Document 1-1 Filed 10/26/20 Fage 1 of 12°

 
NATIONAL REGISTERED AGENTS, INC.

SERVICE OF PROCESS SUMMARY TRANSMITTAL FORM
To: Anna Gaskill

Expedia Incorporated SOP Transmittal 4 538299513
1111 EXPEDIA GROUP WAY W. vansram
SEATTLE, WA 98119

314-863-5545 - Telephone

Entity Served: HOTELS.COM, L.P. (Domestic State: TEXAS) (Served as HOTELS.COM, LP and HOTWIRE MISSOURI, Inc.,
DFTS. Name discrepancy noted.)

NATIONAL REGISTERED AGENTS, INC. CopiesTo:

Transmitted by James Wright

The information contained in this Summary Transmittal Form is provided by National Registered Agents, Inc. for informational purposes only and should not

be considered a legal opinion. It is the responsibility of the parties receiving this form to review the legal documents forwarded and to take appropriate action.

ORIGINAL

Case 6:20-cv-03339-RK Document 1-1 Filed 10/26/20 Page 2 of 12
Sei

IN THE 31ST JUDICIAL CIRCUIT, GREENE COUNTY, MISSOURI

 

 

 

Judge or Division: Case Number: 2031-CC01129
JASON R BROWN

Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address
JAYME FILLOON JERRY MICHAEL KIRKSEY

711 S ALBANY AVE
vs. | BOLIVAR, MO 65613

 

 

Defendant/Respondent: Court Address:
HOTELS.COM LP JUDICIAL COURTS FACILITY
1010 N BOONVILLE AVE

Nature of Suit:
CC Employmnt Disermntn 213.111 SPRINGFIELD, MO 65802 (Date File Stamp)

Summons in Civil Case
The State of Missouri to: HOTELS.COM LP

 

 

 

 

Alias:
R/A: NATIONAL REGISTERED
AGENTS INC
120 S CENTRAL AVE
CLAYTON, MO 63105
COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address ail within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

  

GREENE COUNTY _ 09/46/2020 /sf Thomas R, Barr by JJ
Date Clerk

Further Information:

 

Sheriff's or Server’s Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)
(J delivering a copy of the summons and a copy of the petition to the defendant/respondent.
(J leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
, a person of the defendant's/respondent's family over the age of
15 years who permanently resides with the defendant/respondent.
CO (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

 

 

; (name) (title).
D other: :
Served at__. (address)
in | "_ (County/City of St. Louis), MO, on " (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires: : .
Date Notary Public ‘
Sheriff's Fees, if applicable
Summons
Non Est $
Sheriffs Deputy Salary
Supplemental Surcharge  $ 10.00
Mileage $ ( miles @ $. per mile)
Total $s my

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of suits, see Supreme Court Rule 54.

 

 

 

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document id # 20-SMCC-2094 1 of 1 Civil Procedure Form No. 1; Rules 54.01 — 54.05,
‘ ‘ 54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo

Case 6:20-cv-03339-RK Document 1-1 Filed 10/26/20 Page3of12 °
2031-CC01129

IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI

JAYME FILLOON,
Plaintiff,
VS. Case No.
HOTELS.COM, LP,

and

HOTWIRE MISSOURI, Inc.

Both May be served at:
National Registered Agents, Inc.

120 S. Central Avenue
Clayton, MO 63105,

tO? UI CO? UO LIP UO COP COP WOR COR LOD LP LON LL LO) LO? >

Defendants.

 

PETITION
COMES NOW Plaintiff, by and through counsel, and for her Petition, states as

follows:
GENERAL ALLEGATIONS
1. Plaintiff is citizen of the state of Missouri and the United States of America.

2. Defendant Hotels.;Com, LP (hereinafter “Hotels.com’”’) is a foreign Limited
Partnership registered in the State of Missouri which may be served through its

registered agent National Registered Agents, Inc., 120 South Central Avenue,

Clayton, Missouri 63105.

3. Defendant Hotwire Missouri, Inc. (hereinafter “Hotwire”) is a foreign corporation
registered in the State of Missouri which may be served through its registered
agent National Registered. Agents, Inc., 120 South Central Avenue, Clayton,

Missouri 63105.

Case 6:20-cv-03339-RK Document 1-1 Filed 10/26/20 Page 4 of 12
4. Plaintiff was employed as the Supervisor Expedia Virtual Card Recovery (EVC)

for the Defendant.

5. Plaintiff did an excellent job throughout her tenure as an employee of the

Defendant.

6. Plaintiff received no/zero written reprimands, counseling or writing alleging any

failure of performance of the duties of her position.

7. Plaintiff was subjected to discrimination by Defendants in that she was denied a

promotion due to her pregnancy and sex/gender.

8. In or around January 2019, Plaintiff applied for an internally posted position of

Manager I Financial Operations.

9. Plaintiff was qualified for the internal position of defendants based on her

knowledge, experience, education and performance.

10. Plaintiff had successfully performed the components of the position for an

extended period as an employee of Defendant.

11. Plaintiff's fourth interview was in person with Mr. Sean Otto. At the time of this
fourth interview, plaintiff was seven months pregnant and plaintiff's pregnancy

became a topic of discussion.

12. Mr. Otto was the person who made the decision of whether plaintiff would be
hired for the position of Manager I Financial Operations for which Plaintiff applied

for.

13. Plaintiff was not offered the position.

Page | 2

Case 6:20-cv-03339-RK Document 1-1 Filed 10/26/20 Page 5 of 12
14. Ms. Uhse was an agent of defendants at the time of plaintiff's seeking of the

promotion to Manager I Financial Operations.

15. Ms. Uhse told plaintiff that she was the frontrunner candidate for the Manager I

Financial Operations position.

16. Ms. Uhse told plaintiff that due to Plaintiff's timing of maternity leave Defendant

would not be able to offer her the position.
17. Ms. Uhse told Plaintiff that they “think I’m ready for it and am great”.

18. Plaintiff was encouraged to look apply in the future and reassured Plaintiff that she

would be successful.

19. Plaintiff's pregnancy/gender was the motivating factor to the decision not to hire
Plaintiff for the position of Manager I Financial Operations.

COUNT I - DISCRIMINATION/SEX
COMES NOW Plaintiff and for Count I, states:
20. Incorporate herein the General Allegations.
21. Plaintiff was an ‘employee’ within the meaning of § 213 RSMo et seq
22. Defendant is an ‘employer’ within the meaning of § 213 RSMo et seq.

23. With respect to the unlawful employment practices, a Charge of Discrimination
was filed with the Missouri Commission of Human Rights ((MCHR’). Attached
hereto Exhibit A is a true and accurate copy of the Charge of Discrimination made

part hereof by reference as to the facts set forth therein.

Page [3

Case 6:20-cv-03339-RK Document 1-1 Filed 10/26/20 Page 6 of 12
24.

25.

26,

27.

Said Charge of Discrimination was filed with the MCHR within 180 days of the
most recent unlawful employment practices alleged, and more than 60 days prior

to the commencement of this action.

With respect to the Charge of Discrimination, Plaintiff was issued a Right to Sue
letter by the MCHR, informing her of her right to pursue independent legal action
and this action is filed in a timely manner within 90 days of receipt of the Right to

Sue. Attached hereto Exhibit B is a true and accurate copy of the Right to Sue.

Defendants engaged in unlawful employment practices, as set forth herein, against
Plaintiff in violation of Chapter 213 RSMo., et seg in that Plaintiff was subject to a
hostile environment of sex discrimination which Defendants were aware of and

failed to stop or prevent.

,

On information and belief, Hotwire. had knowledge, notice of and the opportunity
to participate in the administrative process with the Missouri Commission of

Human Rights as to the Charge of Discrimination in that:
a. Hotwire had notice;

b. Employees of both companies as well as employees of the parent company
of Expedia Group share HR teams, physical office space, and benefits

(medical, dental, vision, 401k, legal plans, pet insurance, etc.).

c. When making.any sort of inquiry or complaint with HR, there is a
centralized ticketing system used for all employees which is the same for all

employee groups mentioned above.

Page | 4

ae

Case 6:20-cv-03339-RK. Document 1-1 Filed 10/26/20 Page 7 of 12
d. Taking a position with Hotwire did not reset my tenure in any way with the
company (vacation package, travel reimbursement bonuses, milestone
anniversary awards/celebrations, year-end bonus was based on full year

“performance across both Hotels.com and Hotwire).

'

e. Taking a position with Hotwire did not reset my tenure in any way with the
company (vacation package, travel reimbursement bonuses, milestone
anniversary awards/celebrations, year-end bonus was based on full year

performance across both Hotels.com and Hotwire).

f. The position that was posted that led to the discrimination was a position
that was only posted ‘internally’ and all employee groups mentioned above
were eligible to apply and it was not open to any applicants outside the

company.

g. Plaintiff reported the discrimination that occurred internally to Expedia
Group and did so through the same channels that any employee group

mentioned above had access to and would use.

h. Plaintiff attended the same ‘all leadership’ and 'town hall’ meetings both as
an employee of Hotwire and Hotels.com, the former being for all company
people leaders located in Springfield, MO and the latter being for all
Expedia Group employees (which encompasses employees paid out of

multiple legal entities).

i. The same payroll and time recording system is used across all of Expedia

Group.

Page | 5

Case 6:20-cv-03339-RK Document 1-1 Filed 10/26/20 Page 8 of 12
j. Defendant’s exchange and interchange use of employees for duties.

k. Defendants are completely intertwined and run in reality operate as one
entity.

28. Defendants’ actions, as set forth herein, were discriminatory, continuous, arbitrary

and capricious and Defendants knew such actions were unlawful. The actions of

Defendants were intentional, willful and calculated toward Plaintiff and constituted

willful violations of Chapter 213 RSMo., et seq.

29. Plaintiff has been monetarily damaged by Defendants’ unlawful practices in
violation of Chapter 213-RSMo., et seq., and has also suffered physical and mental
pain, anguish and distress.

WHEREFORE, Plaintiff prays the Court:

A. Adjudge ‘and decree that Defendants discriminated/sex against
Plaintiff, and that said actions by Defendants were willful violations of
the Act;

B. Order Defendants to make Plaintiff whole for the loss of income she
has suffered as a result of Defendants’ unlawful employment practices,
including back pay from the time of the unlawful discrimination, wage
increases and reimbursement of any lost fringe benefits, Social
Security contributions, front pay, and all other monetary
compensation, including prejudgment interest, for injuries and

damages suffered by Plaintiff;

Page | 6

Case 6:20-cv-03339-RK Document 1-1 Filed 10/26/20 Page 9 of 12
C. Award Plaintiff attorney’s fees, costs and all other relief afforded
under Chapter 213 RSMo., et seq., and;
D. For all other relief the Court deems just and proper.

COUNT I - DISCRIMINATION/PREGNANCY
COMES NOW Plaintiff and for Count II, states:
30. Incorporate herein the.General Allegations.
31. Plaintiff was an ‘employee’ within the meaning of § 213 RSMo et seq
32. Defendant is an ‘employer’ within the meaning of § 213 RSMo et seq.

33. With respect to the unlawful employment practices, a Charge of Discrimination
was filed with the Missouri Commission of Human Rights ((MCHR’). Attached
hereto Exhibit A is a true and accurate copy of the Charge of Discrimination made

part hereof by reference as to the facts set forth therein.

34. Said Charge of Discrimination was filed with the MCHR within 180 days of the
most recent unlawful employment practices alleged, and more than 60 days prior

to the commencement of this action.

35. With respect to the Charge of Discrimination, Plaintiff was issued a Right to Sue
letter by the MCHR, informing her of her right to pursue independent legal action
and this action is filed in a timely manner within 90 days of receipt of the Right to

Sue. Attached hereto Exhibit B is a true and accurate copy of the Right to Sue.

36. Defendants engaged in unlawful employment practices, as set forth herein, against

Plaintiff in violation of Chapter 213 RSMo., et seq in that Plaintiff was subject to a

Page |7

Case 6:20-cv-03339-RK Document 1-1 Filed 10/26/20 Page 10 of 12
hostile environment of sex discrimination which Defendants were aware of and

failed to stop or prevent.

37. Defendants’ actions, as set forth herein, were discriminatory, continuous, arbitrary
and capricious and Defendants knew such actions were unlawful. The actions of
Defendants were intentional, willful and calculated toward Plaintiff and constituted

willful violations of Chapter 213 RSMo., et seq.

38. Plaintiff has been monetarily damaged by Defendants’ unlawful practices in
violation of Chapter 213 RSMo., et seg., and has also suffered physical and mental
pain, anguish and distress.

WHEREFORE, Plaintiff prays the Court:

E. Adjudge and decree that Defendants discriminated/pregnancy against
Plaintiff, and that said actions by Defendants were willful violations of
the Act; |

F. Order Defendants to make Plaintiff whole for the loss of income she
has suffered as a result of Defendants’ unlawful employment practices,
including back pay from the time of the unlawful discrimination, wage
increases and reimbursement of any lost fringe benefits, Social
Security contributions, front pay, and all other monetary
compensation, including prejudgment interest, for injuries and
damages suffered by Plaintiff;

G. Award Plaintiff attorney’s fees, costs and all other relief afforded
under Chapter 213 RSMo., et seq., and;

H.. For all other relief the Court deems just and proper.

Page [8

Case 6:20-cv-03339-RK Document 1-1 Filed 10/26/20 Page 11 of 12
/s/Jay Kirksey

 

Jerry M. (Jay) Kirksey
Missouri Bar No. 38643
Attorney for Plaintiff

KIRKSEY LAW FIRM, L.L.C.
711 S. Albany Avenue

Bolivar, Missouri 65613-2619
Telephone 417.326.4529
Facsimile 417.326.8531
jJmkirksey@kirkseylawfirm.com

Page | 9

Case 6:20-cv-03339-RK Document 1-1 Filed 10/26/20 Page 12 of 12
